DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
            The preliminary amendment filed 03/04/2020 is acknowledged and has been entered.  Claims 6, 8 and 10 have been amended.  Currently, claims 1-11 are present and under examination.

Specification
The use of the term Tween 20 (e.g. page 29, para 0062), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 the recitation “700 nm or more” is vague and indefinite because the upper limit is open ended and it is unclear if the applicant is intending that the upper limit is indefinite.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  Also, the phrase “or more” also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “or more”), thereby rendering the scope of the claim unascertainable, See MPEP 2173.05(d).
          Claim 1 the recitation “5% or less” is vague and indefinite because the lower limit is open ended and it is unclear if the applicant is intending that the lower limit is indefinite. Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.   Also, the phrase “or less” also renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “or less”), thereby rendering the scope of the claim unascertainable, See MPEP 2173.05(d).
           Claim 5 the recitation “the hydrophilicity” there is insufficient antecedent basis for this limitation. 
           Claim 10 the recitation “diagnosis method” is vague and indefinite.  The specification does not provide a definition for “diagnosis method” and the specification does not provide specific guidance on what is considered to be a diagnosis method.  Thus, the metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticapted by Horii et al (US 2016/0123974).
Horii et al discloses an immunodiagnostic kit and particles having an average particle diameter of 100-1000 nm (110-650 falls within this range) and a color intensity of 1.0-10.0 (e.g. abstract).  Horii et al discloses that the particles can be colored cellulose particles (organic colored microparticles) (e.g. abstract, para’s 0011, 0015, 0019, 0033, 0035-0037, 0043-0045).  Horii et al discloses that the particles comprise a reactive dye (e.g. para 0035)  Horii et al discloses that 10-90% of the weight of the particles can constitute a coloring component (e.g. abstract, para 0019).  Horii et al discloses that the particles can have antibodies adsorbed to the particles (e.g. para 0043, 0057, 0064).  Horii et al discloses that the immunodiagnostic kit comprising the microparticles can be used in an immunochromatographic diagnostic method (e.g. para 0061).  Horii et al discloses that the antibody on the particles can be covered with casein (e.g. para 0062).  Horii discloses that cellulose contains numerous hydroxyl groups and therefore it has high hydrophilicity and excellent dispersion stability and can contain large amounts of colorant (e.g. para 0033
           With respect to the recitation “when a total of 100,000 particles are detected over a range of particle diameter of 400 nm to 12000 nm, the prevalence of coarse particles having a particle diameter of 700 nm or more is 5% or less, and the sphericity as represented by major axis (L)/minor axis (D) is 1.0-2.5” as recited in claim 1.  Horii et al discloses the same organic colored microparticles having the same average particle diameter and color intensity as currently claimed and therefore when the organic particles of Horri et al are detected over a range of particle diameter of 400 nm to 12000 nm, the prevalence of coarse particles having a particle diameter of 700 nm or more is 5% or less, and the sphericity as represented by major axis (L)/minor axis (D) is 1.0-2.5. 

Claims 1-3, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2012/0225496).
           Yoshida discloses organic colored microparticles having an average particle size (particle diameter) of 100 nm to 900 nm (100-650 falls within this range) and a color intensity of 1 or more and preferably 1.0 – 5.0  (e.g. abstract, para’s 0033-0034, 0061).  Yoshida discloses that the organic colored microparticles are within a kit such as an immunochromatographic kit (e.g. abstract, para’s 0015-0016, 0026-0027).  Yoshida discloses that 10- 80 wt% of the weight of the organic colored microparticle.es constitutes a coloring component and that the coloring component is a dye (e.g. para’s 0019-0020).  Yoshida discloses that the dye can be a reactive dye (e.g. para 0035).  Yoshida discloses that a ligand can be bound by physical adsorption (e.g. para 0022) and that the ligand can be an antibody (e.g. para 0041).  Yoshida discloses that the organic colored microparticles can be used in an in vitro diagnosis method which is an immunochromatographic method (e.g. para’s 0028-0029).
           With respect to the recitation “when a total of 100,000 particles are detected over a range of particle diameter of 400 nm to 12000 nm, the prevalence of coarse particles having a particle diameter of 700 nm or more is 5% or less, and the sphericity as represented by major axis (L)/minor axis (D) is 1.0-2.5” as recited in claim 1.  Yoshida   discloses the same organic colored microparticles having the same average particle diameter and color intensity as currently claimed and therefore when the organic particles of Yoshida are detected over a range of particle diameter of 400 nm to 12000 nm, the prevalence of coarse particles having a particle diameter of 700 nm or more is 5% or less, and the sphericity as represented by major axis (L)/minor axis (D) is 1.0-2.5. 
             

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al in view of Achilonu et al (School of Molecular and Cellular Biosciences University of KwaZula-Natal Pietermaritzburg, January 2004).
See above for the teachings of Horii et al.
Horii et al., differs from the instant invention in failing to teach the reactive dye has a pyrimidine structure or triazine structure.
Achilonu teaches that it is known in the art that reactive dyes such as dyes containing a triazine structure naturally bind to proteins and also allows for binding to a substance such as cellulose (e.g. page 8).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate reactive dyes containing a triazine structure such as taught by Achilonu into the method of Horii et al because Horii et al teaches cellulose bound with reactive dyes and specifically teaches that the type of dye is not particularly restricted (e.g. para 0035) and Achilonu teaches that it is known in the art that reactive dyes such as dyes containing a triazine structure naturally bind to proteins and also allows for binding to a substance such as cellulose.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating reactive dyes containing a triazine structure such as taught by Achilonu into the method of Horii et al.
          With respect to the hydrophilicity being 1.0-30.0 as recited in claim 5.  Horii et al teaches the same microparticle having the same diameter and color intensity as currently recited and therefore absent evidence to the contrary it is deemed that the hydrophilicity of the colored particle of Horii et al would be 1.0-30.0).   

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Achilonu et al (School of Molecular and Cellular Biosciences University of KwaZula-Natal Pietermaritzburg, January 2004).
See above for the teachings of Yoshida.
Yosida differs from the instant invention in failing to teach the reactive dye has a pyrimidine structure or triazine structure.
Achilonu teaches that it is known in the art that reactive dyes such as dyes containing a triazine structure naturally bind to proteins and also allows for binding to a substance such as cellulose (e.g. page 8).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate reactive dyes containing a triazine structure such as taught by Achilonu into the method of Yoshida because Yosida teaches cellulose bound with reactive dyes and specifically teaches that there are no particular limitations on the materials of the colored particles (e.g. para 0035) and Achilonu teaches that it is known in the art that reactive dyes such as dyes containing a triazine structure naturally bind to proteins and also allows for binding to a substance such as cellulose.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating reactive dyes containing a triazine structure such as taught by Achilonu into the method of Yoshida.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Akamatsu e al (US 2011/0020848).
See above for the teachings of Yoshida.
Yoshida differs from the instant invention in failing to teach coating the ligand with casein.  Yoshida also differs in failing to teach the hydrophilicity is 1.0-30.0.
Akamatsu et al teaches that it is known and conventional in the art to block labeling material by using casein (e.g. para 077) (this appears to be the same use of casein by applicant in paragraph 0032 of the current specification).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of casein such at as taught by Akamatsu et al into the method of Yoshida in order to block the ligand in Yoshida because Akamatsu et al shows that it is know and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of casein such at as taught by Akamatsu et al into the method of Yoshida in order to block the ligand in Yoshida.
         With respect to the hydrophilicity being 1.0-30.0 as recited in claim 5.  Yoshida teaches the same microparticle having the same diameter and color intensity as currently recited and therefore absent evidence to the contrary it is deemed that the hydrophilicity of the colored particle of Yoshida would be 1.0-30.0).  Further,  Yoshida    teaches that the hydrophilicity can be adjusted for adsorbing the ligand to the cellulose (e.g. para 0042) and the optimum hydrophilicity can be determined by routine experimentation.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

  Conclusion
           No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641